Citation Nr: 0901899	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 30, 
2002, for assignment of a 10 percent rating for hidradenitis 
of the armpits, buttock, and groin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Board notes that in the veteran's VA Form 9, he indicated 
that he wished to testify at a hearing before the Board in 
Washington, DC.  In December 2008 he submitted a letter 
withdrawing this hearing request. As such, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2007). 

The Board also notes that additional medical evidence was 
submitted after the last supplemental statement of the case, 
and no waiver from the veteran was received.  However, as 
this evidence includes only a February 2007 VA examination 
report conducted for an increased rating claim not on appeal, 
it is not pertinent in any way to the pending claim for an 
earlier effective date.  A waiver for this evidence is not 
necessary, nor is the initial consideration of this evidence 
by the RO.


FINDINGS OF FACT

1. An unappealed August 1996 rating decision denied a claim 
of entitlement to an increased rating for hidradenitis of the 
armpits, buttock, and groin.

2.  In correspondence received July 29, 2003, the veteran 
again requested an increased rating for his hidradenitis of 
the armpits, buttock, and groin.

3.  In a rating decision of May 2005, an increased rating of 
10 percent was awarded, effective from August 30, 2002, the 
date of a liberalizing change in the pertinent rating 
criteria.

4.  From the competent evidence of record, it is not 
factually ascertainable that an increase in disability 
occurred one year prior to July 29, 2003, nor is there 
evidence of an informal claim dated prior to August 30, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to August 30, 2002, 
for the assignment of a 10 percent rating for hidradenitis of 
the armpits, buttock, and groin have not been met. 38 
U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded service connection for his 
hidradenitis of the armpits, buttock, and groin and assigned 
a noncompensable evaluation in April 1987.  He was sent 
notice of this rating decision and of his appellate rights 
that same month, did not appeal, and the decision became 
final.  See 38 U.S.C.A. § 7105.

In March 1996, the veteran requested an increased rating for 
his service-connected hidradenitis of the armpits, buttock, 
and groin, which was then evaluated as noncompensably 
disabling.  An August 1996 rating decision continued the 
noncompensable evaluation. The veteran was notified of that 
decision and of his appellate rights in September 1996.  The 
veteran did not appeal that determination and it became 
final.  Id.

In a communication received by the RO on July 29, 2003, the 
veteran again requested an increased rating for his 
hidradenitis of the armpits, buttock, and groin. 
Initially, in a February 2004 rating decision, the 
noncompensable evaluation was continued.  In a subsequent 
rating decision of May 2005, the noncompensable evaluation 
was corrected and an increased evaluation of 10 percent was 
awarded.  The increased rating of 10 percent was made 
effective from August 30, 2002, the date of a liberalizing 
change to the pertinent rating criteria.   
The veteran contends that the assignment of the 10 percent 
rating for hidradenitis of the armpits, buttock, and groin 
should be earlier than August 30, 2002.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to this rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation. In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-98 (Sept. 23, 
1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation. See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2006).

In the present case, the veteran's most recent claim of 
entitlement to an increased rating for his hidradenitis of 
the armpits, buttock, and groin was received by the RO on 
July 29, 2003.  Again, notice of the last final rating 
decision on this claim was issued in September 1996.  The 
effect of that finality is to preclude an award of an 
effective date prior to September 1996.  The veteran has not 
raised any claim of clear and unmistakable error (CUE) such 
as to challenge the finality of this or any prior 
determination.

Having established the date of claim, the next step in the 
analysis would normally be to determine whether, sometime 
between July 29, 2002, and July 29, 2003, an increase in the 
veteran's hidradenitis of the armpits, buttock, and groin 
became factually ascertainable.  Here however, the veteran 
was awarded an increased rating as of August 30, 2002, due to 
a liberalizing change in the pertinent rating criteria.  As 
such, the window for determining whether a factually 
ascertainable increase has occurred is narrowed.  July 29, 
2002 remains as the potentially earliest possible effective 
date, but the Board must now determine whether, sometime 
between July 29, 2002 and the current effective date of 
August 30, 2002, an increase in the veteran's hidradenitis of 
the armpits, buttock, and groin became factually 
ascertainable.  

Upon a close review of the medical record, the Board finds 
that there is no medical evidence whatsoever dated between 
July 29, 2002 and August 30, 2002.  As such, the Board 
concludes that an increase in the veteran's hidradenitis of 
the armpits, buttock, and groin was not factually 
ascertainable during the period in question. Therefore, the 
provisions of 38 C.F.R. § 3.400(0)(2) cannot serve as a basis 
for an earlier effective date here.

The only remaining route possible for an earlier effective 
date would be evidence of record received prior to August 30, 
2002, that could serve as an informal claim for an increased 
rating for the veteran's hidradenitis of the armpits, 
buttock, and groin.  
In this regard, the Board remains mindful of the last final 
August 1996 rating decision denying entitlement to an 
increased rating for the veteran's service-connected 
hidradenitis of the armpits, buttock, and groin, for which 
notice was sent in September 1996.  Again, due to the 
finality of that decision, an effective date prior to 
September 1996 is not possible here.  Accordingly, the 
question for consideration is whether any document of record 
received following the September 1996 notice of denial, but 
prior to August 30, 2002, could be construed as an informal 
claim.

In consideration of the above, it is noted that any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2005).  Under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will also be accepted as an 
informal claim for benefits.  

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted between the last final 
September 1996 notice of denial but prior to August 30, 2002, 
indicating an intent to claim entitlement to an increased 
rating for hidradenitis of the armpits, buttock, and groin.  
The first communication received after the September 1996 
notice of denial is the veteran's July 29, 2003 increased 
rating claim.  Therefore, assignment of an earlier effective 
date is not possible under 38 C.F.R. § 3.155.  Additionally, 
as there is no medical evidence pertaining to the veteran's 
hidradenitis dated from between the last final September 1996 
notice of denial but prior to August 30, 2002, an informal 
claim under 38 C.F.R. § 3.157 has also not been established.  

In sum, there is no support for an award of a 10 percent 
rating for hidradenitis of the armpits, buttock, and groin 
prior to August 30, 2002.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the effective date of a 
grant of service connection for his multiple myeloma..  
Despite the inadequate notice provided to the veteran, the 
Board finds no prejudice in proceeding with the issuance of a 
final decision, and further finds that any error in not 
providing a single notice covering all content requirements 
was, at most, harmless.  See 38 C.F.R. § 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
was subsequently provided with content-complying notice 
concerning the effective date issue and given adequate 
opportunity to provide evidence and argument by the Dingess 
letter of January 2007.

Additionally, the purpose of § 5103(a) notice has been met 
when a claim for service connection is granted and a 
disability rating and effective date are assigned, because 
the claim has been substantiated.  As the veteran's claim for 
service connection for hidradenitis of the armpits, buttock, 
and groin was more than substantiated, the purpose of 38 
U.S.C.A. § 5103(a) notice had been served.  See Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  


ORDER

An effective date earlier than August 30, 2002 for assignment 
of a 10 percent rating for hidradenitis of the armpits, 
buttock, and groin is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


